DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 3/4/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.	
Claims 1, 29-35, and 51-52 are withdrawn as being directed to a non-elected invention.
Claims 2 and 53-60 are being acted upon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 53-60 /are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0082687, in view of Basu et al., 2010, Peled et al., Nov. 18th, 2013, and Abraham et al., 2007 (all of record).
The ‘687 publication teaches a method to recover an antigen presenting cell and immune cell rich mixture (AIM) from peripheral blood mononuclear cells mobilized by administration of a CXCR4 antagonist such as Plerixafor to a subject (see pages 4-5, in particular).  The ‘687 publication teaches collecting the peripheral blood 12 hours after administration of the CXCR4 antagonist, but that the timeframe can be shorted by those familiar with the art for more effective cell mobilization and collection (see paragraph 87, 
The ‘687 publication does not explicitly teach that the AIM cells comprise at least 90% T cells and dendritic cells, collecting 4-8 hours after administration, or administration of SEQ ID NO: 1 as the CXCR4 antagonist.
Abraham et al. teach that 4F-benzoyl-TNF14003 (i.e. SEQ ID NO: 1) is a CXCR4 antagonist that is more potent in its ability to mobilize peripheral blood than AMD3100 (i.e. Plerixafor). Abraham et al. teach mobilization of blood occurs within a few hours after administration (see page 2161, in particular).  Likewise, Peled et al. teach that BKT140 (i.e. SEQ ID NO: 1) is a CXCR4 antagonist that increases the number of lymphocytes in the blood, and is more potent and has a higher affinity compared to AMD3100/plerixafor (see pages 470 and 477, in particular).  Peled et al. teach that lymphocytes are mobilized within 8 hours after administration and can be maintained at 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use TNF14003/BKT140, as taught by Abraham et al. and Peled et al., as the CXCR4 antagonist in the method of the ‘687 publication. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since they teach that 4F-benzoyl-TNF14003 (i.e. SEQ ID NO: 1) is a CXCR4 antagonist that is more potent in its ability to mobilize peripheral blood than AMD3100 (i.e. Plerixafor).   Additionally, optimization of the timeframe for blood collection after administration would be routine and well within the purview of the ordinary artisan based on the teachings of the cited references.  In particular, the ‘687 publication teaches timeframes of 12 hours or less, while Abraham and Peled provide guidance and dosing for timeframes ranging from a few hours to 24 hours to mobilize lymphocytes and white cells in the blood.  Thus, obtaining white cells/lymphocytes such as T cells and dendritic cells in a time frame of between 4-8 hours would be obvious based on the teachings of the cited references.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, although the ‘687 publication does not explicitly teach that the AIM comprises at least 90% T cells and dendritic cells, the reference teaches using FACs or magnetic beads to for enrichment, and teaches that cell types that should be included in the AIM include dendritic cells, CD4+, CD8+, and NKT cells.  It is well recognized in the art that FACS can be used for obtaining purities in the range of 95-100%, as taught by Basu et al. (see page 3, in particular).  It would be obvious to perform FACS sorting to obtain a population enriched in CD4, CD8, and NK T cells and dendritic cells to at least 90% purity.  Furthermore, it would be obvious that such FACs sorting to provide a cell population enriched in T cells (CD4, CD8, and NK T cells) as well as dendritic cells would result in removal of CD34+ stem/progenitor cells, which do not express T cell or DC surface markers.  

Applicant argues that even if combined the cited references do not teach isolating T cells and DCs from blood 4-8 hours following administration of SEQ ID NO: 1.
all of the cited references teach that the dose and timeframe after administration of administering CXCR4 antagonist can be varied to optimize the levels of lymphocytes and APCs mobilized from peripheral blood, i.e. the timeframe is a results effective variable for achieving peripheral blood mobilization. The ‘687 publication specifically teaches mobilizing dendritic cells and T cells, and suggest timeframes of 12 hours, or that the period could be shortened for optimizing mobilization and collection.  Furthermore, Abraham et al. teach mobilization of blood occurs within a few hours after administration and Peled et al teach that lymphocytes are mobilized within 8 hours after administration. Thus, it is clear based on the teachings of the cited reference that optimization of timeframes is routine, and a 4-8 hour time frame is well within the purview of the ordinary artisan. Furthermore, as noted above Peled and Abraham teach that SEQ ID NO: 1 is effective in mobilizing peripheral blood within the claimed time frames and would provide a reasonable expectation of success in doing so. 
 Applicant argues that it is the instant application that is the first to demonstrate that mobilization by SEQ ID NO: 1 exhibits kinetics of mobilization that are surprisingly cell specific, citing Example 1.
However, the prior art teaches that different cells can have different specific timeframes of mobilization. For example, see Ahmed which teaches that SEQ ID NO: 1 at a particular dosage induces mobilization of neutrophils with a peak at 1-2 hours, while mononuclear cells were more rapidly elevated (see Fig. 1 and page 2160, in particular). Peled also teaches that the timeframe of mobilization can also depend on the dose, for example a higher dosage of SEQ ID NO: 1 causes a prolonged increase in lymphocyte mobilization after 24 hours, whereas with lower doses they returned to baseline before 24 hours (see page 475, in particular).   See also the ‘687 publication which teaches that kinetics/timeframes of mobilization can be shortened or lengthen using parameters 
Applicant argues that the claimed time frames mobilizes unique cell populations with memory T cells, activated T cells expressing LAG3, and immature DCs at unique amounts and ratios. 
The ‘687 publication teaches timeframes of 12 hours or less, and optimization would be obvious for the reasons set forth above. The ‘687 publication also teaches mobilization of immature dendritic cells and memory and activated T cells using a CXCR4 antagonist (see paragraph 3-4 and 59, 61, and 64). It is noted that the claims do not require mobilization of particular T cell or DC subsets or obtaining LAG3 expressing cells. Furthermore, no comparative data regarding LAG3 levels obtained using the claimed invention as compared to the closest prior art in the ‘687 publication has been provided. Additionally, the data in the specification demonstrate LAG-3 is increased only in pancreatic cancer subjects treating with SEQ ID NO: 1 for 2 hours, but the claims broadly encompass administering SEQ ID NO: 1 to any subject, and recite a timeframe of 4-8 hours.  
Applicant further argues that the data in Table 4 demonstrate that SEQ ID NO: 1, as compared to AMD3100, induces a different cell composition, with for example, a higher ratio of CD8 to CD4 T cells of 0.9:1 as compared to 0.4:1.  Applicant further cites the declaration of Inventor Peled as evidence of the unique and unexpected composition of cells induced by SEQ ID NO:1 as compared to AMD3100.  
Table 4 is data from humans using a 1 mg/kg dose of SEQ ID NO: 1, and is compared to prior art data with AMD3100 from DisPersio. The asserted unexpected results in the declaration are from mice which received a 4.4 mg/kg dose of AMD3100, or a 12 mg/kg dose of SEQ ID NO: 1 (said doses having the same molarity), with blood samples collected four hours later.  The data in the specification and declaration demonstrate that SEQ ID NO: 1 induces higher amounts of blood cell mobilization (T cells, dendritic cells, and HSPC). The declaration also calculates a DC:T ratio and states that SEQ ID NO: 1 induces an increased ratio of DC/T cell of 3, as compared to a 1.9 ratio of DC/T cells with AMD3100.

As an initial matter, obtaining increased mobilization with SEQ ID NO: 1 as compared to AMD3100 is not unexpected since Peled teaches that BKT140 has a higher affinity for CXCR4 than AMD3100, which allows a greater effect on mobilization at equivalent molar doses, and that it is a highly effective mobilizer of lymphocyte cells (see pages 470, 477, Fig. 1, in particular).  Additionally, Peled also teaches obtaining mobilization of lymphocytes with an average of a 4 fold increase (see Fig. 4), which is not substantially different than the asserted unexpected increases cited in the declaration or the specification. 
Additionally, obtaining more DCs with different CXCR4 inhibitors or more T cells, for example, would be a difference in degree, but unexpected results that are probative of non-obviousness are those that are “different in kind and not merely in degree from the results of the prior art.” Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004) (citation omitted).  Furthermore, “it should also be established that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” See Ex Parte Gelles, 22 USPQ2d 1318 (BPAI 1992). See also McNeil-PPC, Inc. v. L. Perrigo Co., 337 F.3d 1362, 1370 (Fed. Cir. 2003) (finding alleged evidence of secondary considerations to have been properly discounted where, inter alia, cited study lacked statistical significance).  For example, Applicant asserts that a change in DC:T ratio of 1.9 as compared to 3 is unexpected, or likewise a CD8:CD4 ratio change from 0.9 to 0.4, but it has not been established that this is statistically significant difference. 
Furthermore, the asserted unexpected results are not commensurate in scope with the instant claims, which encompass a method using any dose of SEQ ID NO: 1, and a timeframe ranging from 4-8 hours.  It is clear from the prior art that dosing and timeframe of CXCR4 inhibitors can influence cell mobilization numbers and ratios.  See also Fig. 4 of Peled where it is shown that the ratio of particular blood cell subsets changes depending on the dose used.  For example, a dose of 0.03 mg/kg induces a higher lymphocyte:monocyte ratio than a dose of .03 mg/kg in human subject. The instant specification also discloses that the timeframe of collection can influence the 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644